     Case 2:19-cv-00670-MCE-KJN Document 48 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CHRISTOPHER STEVENS,                              No. 2: 19-cv-0670 MCE KJN P
12                           Plaintiff,
13              v.                                         ORDER
14       J. JANAM, et al.,
15                           Defendants.
16

17             Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On January 7, 2021, plaintiff filed a letter with the court, which the

19   undersigned construes as a motion for a settlement conference.1 (ECF No. 47.)

20             Plaintiff is informed that the court cannot set a settlement conference without consent

21   from both parties.2 Because both parties have not consented to a settlement conference,

22   plaintiff’s motion for a settlement conference is denied.

23   ////

24   ////

25   ////

26   1
       In this motion, plaintiff states that he is willing to settle this action for $4,000 so long as this
27   money is “exempt from restitution.”

28   2
         On January 16, 2020 a settlement conference was held in this action. This action did not settle.
                                                      1
     Case 2:19-cv-00670-MCE-KJN Document 48 Filed 01/13/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for a settlement

 2   conference (ECF No. 47) is denied.

 3   Dated: January 13, 2021

 4

 5

 6

 7

 8
     Stev670.den
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
